 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   RUSSELL BYROADS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,
12                   Plaintiff,
                                                       Case No. 1:19-po-00046-SAB
13           vs.
14   RUSSELL BYROADS,
15                   Defendant.
16
17               APPLICATION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
18          Mr. Russell Byroads (DOB: 7/6/1981; Madera County Inmate # 116119), through
19   undersigned counsel, hereby requests this Court to issue a writ of habeas corpus ad
20   prosequendum so that he may be transported for his initial appearance before the Court. In
21   support of this application, Byroads states as follows:
22          1.      On January 23, 2019, Russell Byroads was issued a U.S. District Court Violation
23   Notice (violation no.: 5195401), alleging that he entered a building owned by the United States
24   not open to the public, in violation of 36 C.F.R. 261.9(e).
25          2.      Byroads’ initial appearance on the citation was eventually set for July 18, 2019.
26          3.      Prior to July 18, 2019, Byroads was taken into custody by state authorities for a
27   then pending criminal case in Madera County, California.
28          4.      Upon information and belief, Byroads was unable to appear for his July 18 initial
 1   appearance because he was incarcerated at the Madera County Jail in connection with the
 2   aforementioned state criminal matter. When he did not appear for his scheduled hearing in this
 3   case, the Court issued a warrant for Byroads’ arrest.
 4          5.      On July 25, 2019, undersigned counsel was appointed to represent Byroads. Upon
 5   information and belief, counsel has since learned that Byroads was ordered by a Madera County
 6   court to complete an in-patient treatment program at a facility in Stockton, California.
 7          6.      Byroads is presently being prevented from participation in the in-patient treatment
 8   program due to the federal detainer issued by this Court.
 9          7.      Through counsel, Byroads requests that he be brought before this Court for his
10   initial appearance so that the detainer can be lifted and he may take full advantage of the
11   aforementioned in-patient treatment program. Participation in the in-patient treatment program
12   will undoubtedly benefit both Byroads and the community upon his release.
13
14   Date: July 29, 2019                           /s/ Matthew Lemke
                                                   MATTHEW LEMKE
15
                                                   Assistant Federal Defender
16                                                 Attorney for Defendant
                                                   RUSSELL BYROADS
17
     \\
18   \\
     \\
19   \\
20   \\
     \\
21   \\
     \\
22   \\
     \\
23
     \\
24   \\

25
26
27

28
 1                       WRIT OF HABEAS CORPUS AD PROSEQUENDUM
 2            The instant application is granted and the Madera County Department of Corrections and
 3   the U.S. Marshal for this district are directed to produce Russell Byroads (DOB: 7/6/1981; Madera
 4   County Inmate # 116119), so that he may appear before the Honorable Stanley A. Boone,
 5   Magistrate Judge, at the Robert E. Coyle Federal Courthouse, 2500 Tulare Street, Fresno,
 6   California 93721 in Courtroom #9 on Tuesday, August 13, 2019 at 1:30 p.m.
 7            The Madera County Department of Corrections and the U.S. Marshal for this district are
 8   thereafter directed to maintain said detainee within the jurisdiction of this Court pending the
 9   satisfaction of this Writ or the further orders of the Court, thereupon to be returned to the Madera
10   County Jail unless otherwise ordered by the Court.
11
     IT IS SO ORDERED.
12
13
     Dated:     July 30, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
